Citation Nr: 0607372	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to April 5, 2004, for lumbosacral strain.  

2.  Evaluation of lumbosacral strain, currently rated as 20 
percent disabling.  

3.  Entitlement to service connection for a bilateral hearing 
loss disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1995 to March 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   

By rating decision dated in June 2004, the evaluation for 
lumbosacral strain was increased to 20 percent, from April 5, 
2004.  Since the increase to 20 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The issues of entitlement to service connection for a 
bilateral hearing loss disability, tinnitus, and headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic lumbosacral strain is manifested by no more than 
moderate limitation of motion and moderate overall functional 
impairment.

2.  Chronic lumbosacral strain is not manifested by severe 
limitation of motion, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or abnormal 
mobility on forced motion; and the veteran does not have any 
impairment of the cervical spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to April 5, 2004, lumbosacral strain was 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5295 (2003); Diagnostic Code 5237 (2005).

2.  Chronic lumbosacral strain is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5295 (2003); Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in October 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the October 
2003 supplemental statement of the case issued constituted 
subsequent process.  The veteran has not shown how any error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

During the pendency of the appellant's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  The effective date may be no earlier than 
the effective date of the regulation.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, Diagnostic Code 5293 provides 
that intervertebral disc syndrome shall be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months a 40 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months a 60 percent rating is assigned.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The amended version of the rating criteria effective 
September 26, 2003, provides as follows:

Lumbosacral or cervical strain is evaluated under Diagnostic 
Code 5237.  Intervertebral disc syndrome is evaluated under 
Diagnostic Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board notes that under the general rating formula for 
diseases and injuries of the spine, ratings are assigned as 
follows:

10 percent -- Forward flexion of the thorocolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. Diagnostic Code 5235, vertebral 
fracture or dislocation; Diagnostic Code 5236, sacroiliac 
injury and weakness; Diagnostic Code 5237, lumbosacral or 
cervical strain; Diagnostic Code 5238, spinal stenosis; 
Diagnostic Code 5239, spondylolisthesis or segmental 
instability; Diagnostic Code 5240, ankylosing spondylitis; 
Diagnostic Code 5241, spinal fusion; Diagnostic Code 5242, 
degenerative arthritis of the spine (see also Diagnostic Code 
5003); Diagnostic Code 5243, intervertebral disc syndrome.



Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes the agency of original 
jurisdiction (AOJ) has effectively assigned staged ratings.  
That is, the 10 percent evaluation assigned was increased to 
20 percent, from April 5, 2004, by rating decision dated in 
June 2004.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board, however, finds that the condition has not 
significantly changed during the appeal period; and that a 
uniform 20 percent rating is warranted.  The Board notes that 
we are simply unable to determine that the veteran became 
worse on the day of the April 2004 VA examination.  The 
veteran has argued that the evaluation was not correct and 
the subsequent VA examination tended to support his lay 
evidence, rather than reflecting a change in his condition.  
See 38 C.F.R. § 3.400(q).

On VA examination in April 2004, the veteran flexed to 50 
degrees.  He had a normal gait and was able to tandem walk.  
His joints and muscles were symmetric.  There was no 
swelling, masses or deformity, and normal spinal curves were 
noted.  There was no tenderness on palpation of the joint, 
and no heat, swelling, or masses.  Full range of motion was 
noted.  Movement was smooth, and no crepitus or tenderness 
was noted.  Muscle strength was 5/5 and he was able to 
maintain flexion against resistance without tenderness.  The 
impression of x-ray examination of the lumbosacral spine was 
no evidence of degenerative disc or degenerative joint 
disease.  

The veteran is competent to report pain and the Board accepts 
that he has pain, as noted in treatment records, to include a 
November 2001 private record of treatment.  Nevertheless, he 
did not exhibit at any time the functional equivalent of 
severe limitation of motion.  The April 2004 report of 
examination report notes that he routinely exercised, to 
include walking one mile and/or jogging 2 miles.  Moreover, 
the veteran did not exhibit neurologic or radicular symptoms.  
The April 2004 VA examination report notes a coordinated 
smooth gait and negative Romberg.  Balance, rapid alternating 
movements, sensory function, and cranial nerves II-XII were 
intact.  Babinski was negative, bilaterally.  No clonus was 
noted.  Deep tendon reflexes were 1+ above the waist and 1+ 
below the waist.  The September 1997 VA examination report 
specifically notes no sciatica and no spasm, and sensory 
examination was normal in both lower extremities.  

Under the old rating criteria, a higher rating is not 
warranted.  As noted, at worst, the veteran demonstrated no 
more than moderate functional impairment or moderate 
limitation of motion of the lumbar spine.  Despite his 
complaints of pain on motion, he did not exhibit the 
functional equivalent of severe limitation of motion of the 
lumbar spine.  Thus, a higher rating under Diagnostic Code 
5292 is not warranted.  The veteran has not exhibited at any 
time severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or a loss of lateral motion with osteo-arthritic changes.  

Under the new rating criteria, a higher rating is not 
warranted.  The veteran has at no time exhibited forward 
flexion of the thoracolumbar spine of 30 degrees or less.  He 
does not have favorable ankylosis of the entire thoracolumbar 
spine.  

The Board has considered DeLuca and acknowledges the 
veteran's complaints of pain and stiffness.  However, even 
considering the veteran's complaints of pain, he does not 
exhibit the level of severity of impairment necessary to 
establish the level of impairment necessary for a higher 
evaluation under either the old or new version of the Rating 
Schedule.  Every objective finding reflects that strength is 
preserved.  Furthermore, he has retained functional use 
greater than 30 degrees of flexion and/or severe limitation 
of function.  The Board has also considered the veteran's own 
statements.  However, his statements are non-specific and 
fail to establish limitation of function consistent with 
either sever limitation of motion or functional limitation of 
flexion to 30 degrees.  In this regard, the Board concludes 
that the findings of the skilled professionals are more 
probative than the veteran's non-specific statements.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The veteran has asserted that he is worse.  In part, he was 
correct, thus warranting an increased rating to 20 percent.  
However, to the extent that an evaluation in excess of 20 
percent is sought, the preponderance of the evidence is 
against the claim.

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The April 2004 VA examination report reflects 
that he is employed as a claims adjuster.  


ORDER

Prior to April 5, 2004, a 20 percent rating for lumbosacral 
strain is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating in excess of 20 percent for lumbosacral strain is 
denied.


REMAND

The veteran asserts he has a hearing loss disability and 
tinnitus as a result of service.  His DD Form 214 shows his 
military occupational specialty (MOS) was Sonar Tech.  The 
February 1997 separation examination report notes "mild 
hearing loss."  The Board notes that the result of the 
audiometric testing at 2000 Hertz does not correspond to the 
result reflected on the separation examination report, dated 
the same day.  

The veteran underwent VA audiological examination in 
September 1997.  A history of decreased hearing was noted.  
No history of tinnitus was noted.  A VA spine examination 
report, dated the same day, contains a diagnosis of tinnitus.  
Neither examiner reviewed the claims file or addressed the 
in-service findings.

In addition, a private treatment report, dated in December 
2000, reflects the veteran underwent audiometric testing.  
The audiometric examination results have not been associated 
with the claims file.  

Lastly, the veteran asserts he has a headache disability as a 
result of service.  Service medical records are negative for 
complaints, findings or treatment of headaches.  At 
separation in February 1997, the head was noted to be normal 
and neurological examination was normal.  A private record of 
treatment, dated in December 1998, notes headaches were of 
unknown etiology, possibly secondary to migraine, variant vs. 
muscle tension.  A July 1999 record notes a history of 
headaches since 1996.  In January 1999, the assessment was 
migraine headache.  In July 1999, the assessment was 
tension/migraine headache, and in August 1999, the assessment 
was mixed headache.  There is insufficient evidence to 
determine whether a headache disability is related to 
service.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the veteran 
for a VA audiological examination.  The 
examiner should review the claims file.  
The examiner should provide an opinion 
as to whether the veteran has a hearing 
loss disability or tinnitus, and if so, 
whether such is related to the in-
service findings.  The examiner should 
specifically state whether it is at 
least as likely as not that any 
identified hearing loss disability or 
tinnitus is related to service.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of a headache 
disability.  The examiner should review 
the claims file.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
headache disability is related to 
service.  

3.  The AOJ should attempt to obtain the 
December 2000 private audiological 
examination results.  Any records 
obtained should be associated with the 
claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


